             Case 4:21-cv-00550-JM Document 14 Filed 08/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JOHN GARNER                                                                    PLAINTIFF

v.                                 No: 4:21-cv-00550-JM


RODNEY WRIGHT, et al.                                                       DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 19th day of August, 2021.


                                                   UNITED STATES DISTRICT JUDGE
